IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,109-01


EX PARTE RAY MCARTHUR FREENEY





ON APPLICATION FOR WRIT OF HABEAS CORPUS
	IN CAUSE NO. 909843 IN THE 337TH JUDICIAL DISTRICT COURT
HARRIS COUNTY



Per Curiam.

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On August 29, 2003, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Freeney v. State, No. AP-74,776 (Tex.
Crim. App. April 27, 2005)(not designated for publication).
	On March 20, 2013, we remanded the application to the trial court for further
proceedings regarding applicant's first allegation, in which applicant asserts that trial counsel
was ineffective for failing to conduct an adequate mitigation investigation.  See Wiggins v.
Smith, 539 U.S. 510 (2003).  In accordance with our remand order, the trial court conducted
additional fact-finding proceedings and entered supplemental findings of fact and
conclusions of law.  The trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's supplemental
findings and conclusions.  Based upon the trial court's findings and conclusions and our own
review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 29TH DAY OF JANUARY, 2014.
Do not publish